Citation Nr: 0936990	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-06 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) healthcare benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The appellant had Active Duty for Training (ACDUTRA) service 
from April 1967 to August 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an undated decision of by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Oklahoma City, Oklahoma, which denied eligibility for VA 
healthcare benefits.  


FINDING OF FACT

The appellant's only period of service was ACDUTRA, from 
April 1967 to August 1967, and he had no active service. 


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical healthcare system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.203, 
17.36 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
had been satisfied under the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, the Board finds that it 
is the law, and not the evidence that is dispositive in this 
case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and as such, 
notice is not required in this case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims has also held that where the law, 
and not the underlying facts or development of facts are 
dispositive in a matter, the Veterans Claims Assistance Act 
can have no effect on the appeal.  Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant essentially contends that he had 191 days of 
active service.  In his November 2007 Notice of Disagreement, 
he indicated that he had proof that he had active service 
longer than 180 days and this should qualify him as having 
active military service for VA healthcare purposes.  The 
Board notes that it has been nearly two years since the 
appellant made this statement, and the appellant has yet to 
submit any documentation of his alleged active service, nor 
has the appellant requested that VA aid him in obtaining this 
evidence.  The Board would further note that the DD Form 214 
of record shows ACDUTRA for a period of 6 months and 11 days, 
or 191 days as contended by the appellant, and that Form 
contains an handwritten notation of "191 day.  "As such, 
the Board will make its decision based upon the evidence of 
record.  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).  The term "active 
duty" includes full-time duty in the Armed Forces, other 
than active duty for training (ACDUTRA), and "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including the reserve components thereof.  
38 U.S.C.A. § 101(10), (21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

The appellant's DD-214 reflects ACDUTRA from April 1967 to 
August 1967.  In the "remarks" section, it indicates that 
the appellant had five months of ACDUTRA.  There is no other 
service indicated.  While the appellant stated that he served 
with the Army Reserves for a total of 191 days, he has not 
stated, nor does he allege that his Reserve unit was 
activated at any point during the five verified months of 
ACDUTRA, nor has he stated that he was ever called to active 
duty.  It is the appellant's contention that the 191 days, as 
alleged, qualifies as active military service and not reserve 
duty as noted.  Although the Board appreciates the 
appellant's contentions, he does not cite any law or 
regulations to support this contention.  

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).  The Board 
finds, therefore, that the appellant's ACDUTRA is not 
qualifying active service in the United States Armed Forces 
for purposes of establishing eligibility for enrollment in 
VA's health care system, and that he is not a "veteran" for 
VA benefits purposes under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994). 


ORDER

The appellant has not met the basic eligibility requirements 
for Department of Veterans Affairs (VA) healthcare benefits, 
and the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


